ORIGINAL                                       03/08/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: AF 11-0765


                                      AF 11-0765

                                                                         MAR 0 8 2022
                                                                       Bovve...n Greeriwooci
                                                                     Clerk of Supreme Court
IN RE ME APPOINTMENT OF MEMBERS OF                                      State of Mr).-,larla
                                                                ORDER
THE ACCESS TO JUSTICE COMMISSION




      Mark Mattioli, representing the Office of Attorney General, has left his
employment with that office and resigned his position on the Access to Justice
Commission. With thanks to Mark Mattioli for his service, and with the consent of the
nominee,
      IT IS HEREBY ORDERED that Office of Consumer Protection Supervising
Attorney Jacob Griffith is appointed to the Access to Justice Commission as the Office of
Attorney General's representative for the remainder of the three-year term ending
September 30, 2024.
      The Clerk is directed to provide copies of this Order to Mark Mattioli, to the
members of the ATJC, to Jacob Griffith, to the Executive Director of the Montana Justice
Foundation, and to the Srar     of Montana.
      DATED this lc - day of March, 2022.



                                                             Chief Justice
    ,c24' JUL
       Justices




2